DETAILED ACTION
1. This action is in response to the amendment filed 16 August 2021.
2. Claims 11-20 are pending and have been examined in this application. Claims 1-10 have been cancelled.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4. Applicant’s arguments and amendments have been considered.

35 U.S.C. 101
5. Applicant's arguments filed 16 August 2021 have been fully considered and they are not considered persuasive.

	The applicant argues all remaining claims are apparatus-type claims and each remaining claim has specific elements such as a camera and a database that move the claims beyond just what can be done in a human mind. Additionally, the claims specifically use the camera and database in the determination of the next passenger to board so all claims now go beyond what can be done within the human mind.

	The examiner respectfully disagrees. Applicant asserts the invention is not a mental process. The claims even as amended with additional elements such as camera and database still describe 

35 U.S.C. 103
6. Applicant's arguments filed 16 August 2021 have been fully considered and they are not considered persuasive.

	The applicant argues Linguinati does not teach utilizing a camera and database to determine a seat score based on video analytics from the camera. This reference also does not teach biometric information being obtained from the database to identify each passenger and a gate score for each passenger is determined that takes into account passenger attributes related to the aspects of boarding that are outside the vehicle.

The examiner respectfully disagrees. The applicant argues that Linguinati is not a prior art reference that provides a prima facie case of prior art rejection for the amended claims. Linguinati teaches the portions of the claims cited in combination with the references Cheung and Ferren. Linguanti teaches 0070 determining a seat score with 0037 a camera and 0050 database. This is combined with Ferren 0059 the application of video analytics to teach determining a seat score based on video analytics. Linguanti also teaches 0070 obtaining the identification of information for each passenger waiting to board the vehicle from a 0050 database. This is combined with Ferren 0027 the use of biometrics to teach the use of biometric information from the database to identify passengers. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7. Claims 11-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention
	Claims 11, 19 and 20 describes determining the seat score for each seat within a vehicle based on video analytics from the camera. However, the examiner is unable to a definite statement of determine the seat score for each seat within a vehicle based on video analytics from the camera in the applicant’s originally filed specification. The specification states:
[0038] The weights W1, W2...W5 could be adjusted over time based on observed overall boarding performance. Alternatively, video analytics and data analytics could be used to automatically measure the overall boarding performance. This overall boarding performance and the measured Seat Score factors could be used as input to a machine learning algorithm for an artificial intelligence server. As more data is collected the artificial intelligence server could provide recommended values for each of the weights for a particular plane and expected passenger loading. 



                Which shows no specific description of using video analytics from the use of a camera specifically to determine the seat score. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent Claims 12-18 inherit the deficiencies of the independent claim 11 and thus are similarly rejected.  
                Therefore, claims 11, 19, and 20 and the dependent claims 12-18 are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
8. Claims 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter of the inventor or a joint inventor.
Claim 11, 19, and 20 describes determining the seat score for each seat within a vehicle based on video analytics from the camera. Applicant’s specification is indefinite as to what this means may be as in [0038 and 0039] above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9. Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The limitations and steps described in Claim 11 to storing seat positions and a seat score for each seat position, comprising biometric information for each passenger waiting to board (Receiving and Analyzing Information; evaluation and observation; a Mental Process and commercial interactions; a Certain Method of Organizing Human Activity and a mathematical concept/relationship related to calculating scores from information); to determine the seat score for each seat within a vehicle based on video analytics, and updating with the determined seat score (Analyzing Information; evaluation and judgement; a Mental Process and commercial interactions; a Certain Method of Organizing Human Activity and a mathematical concept/relationship related to calculating scores from information); use the biometric information to identify each passenger and determine a gate score for each passenger waiting to board the vehicle, wherein the gate score for each passenger takes into account passenger  nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information and mathematical relationships. For example, alerting a next passenger to board a vehicle from a transportation by determining a score for each seat within the vehicle is determined and gate scores for passengers waiting to board the vehicle determined encompasses what a quantitative planner and modeler does to use quantified data to optimize passenger service. If a claim limitation, under its broadest reasonable interpretation, covers 
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than reciting apparatus, camera, database, logic circuitry, and graphical user interface. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as additional elements, the obtaining of information use to aid passenger boarding is insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s specification states:
[0072] Moreover, an embodiment can be implemented as a computer-readable storage medium having computer readable code stored thereon for programming a computer (e.g., comprising a processor) to perform a method as described and claimed herein. Examples of such computer-readable storage mediums include, but are not limited to, a hard disk, a CD-ROM, an optical storage device, a magnetic storage device, a ROM (Read Only Memory), a PROM (Programmable Read Only Memory), an EPROM (Erasable Programmable Read Only - 17- disclosed herein will be readily capable of generating such software instructions and programs and ICs with minimal experimentation. 

Which shows the use of information, with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned process consists of functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the camera, nor the receiving steps as above, are anything other than generic, and the MPEP Section 2106.05(d) indicates that mere receipt of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent claims 19 and 20 also contains the identified abstract ideas above, with no more additional elements, which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 11 above.
Claims 12-18 also contain the identified abstract ideas, which are all part of the abstract ideas presented, with no more additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 11 above. 
Therefore, Claims 11-20 are ineligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2019/0347911 to Linguanti (hereinafter referred to as “Linguanti”) in view of US publication number 2018/0290562 to Cheung (hereinafter referred to as “Cheung”) in further view of US publication number 2013/0346144 to Ferren (hereinafter referred to as “Ferren”).

	(A) As per claim 11, Linguanti teaches storing seat positions and a seat score for each seat position, also comprising information for each passenger waiting to board (Linguanti: [storing information such as 0024 seat positions and a seat score for the seats in the vehicle 0070 the determination of information for each passenger waiting to board the vehicle 0032]); 
	determine the seat score for each seat within a vehicle, and with the determined seat score (Linguanti: [determining a seat score for the seats in the vehicle with the determined seat score 0070]); 

	determine a boarding score for each passenger waiting to board the vehicle, wherein the boarding score for each passenger waiting to board the vehicle is based on the seat score of a seat assigned to the passenger waiting to board the vehicle and the gate score for the
passenger waiting to board the vehicle; (Linguanti: [the determination boarding parameters or scores for each passenger waiting to board the vehicle 0032 based on a combination of input information such as 0006 a seat score for the 0070 seating assignments of 0026 passengers waiting to board the vehicle 0081 and a gate score or metric for passengers waiting to board a vehicle 0066]);
	determine a next passenger to board the vehicle based on the boarding score for each passenger waiting to board the vehicle (Linguanti: [determining the next passenger to board the vehicle 0080 based on boarding parameters or scores for each passenger waiting to board the vehicle 0032]); 
	and to alert the next passenger that they should board the vehicle (Linguanti: [the step of signaling or alerting the passenger 0045 to board the vehicle 0081]).
	Although Linguanti teaches the determination of scores for passengers for the vehicle Linguanti does not explicitly teach being outside a vehicle, updating the information, and applying passenger attributes which are taught in combination with Cheung.
Cheung teaches
The application of passenger attributes (Cheung: [0198 the application of passenger attributes])
The use of an outside location (Cheung: [0236 an outside location])
The updating of information (Cheung: [0213 the updating of information])

	Although Linguanti in view of Cheung teaches the determination of scores for passengers for the vehicle with information Linguanti in view of Cheung does not explicitly teach use of biometrics information of passengers and video analytics of the vehicle which are taught in combination with Ferren.
Ferren teaches
The use of biometrics (Ferren: [0027 the use of biometrics])
The application of video analytics (Ferren: [0059 the application of video analytics])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of scores for passengers for the vehicle with information of Linguanti in view of Cheung with biometrics and video analytics of Ferren as they are analogous art along with the current invention which solve problems related to determination of scores in a system for passengers, and the combination would lead to the application and use of information for users as taught in [0029] of Ferren.
Linguanti 0024 describes computer apparatus, components and circuitry 0054 graphical user interface 0037 camera and 0050 database for this and all other claims.

(B) As per claim 12, Linguanti teaches the step of determining the seat score for a seat as in claim 11.

Cheung teaches
The use of window seating, aisle seating and middle seating (Cheung: [the use of window seating and aisle seating 0110 and the use of middle seats 0177])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of seat score of Linguanti with window seating, aisle seating and middle seating of Cheung as they are analogous art along with the current invention which solve problems related to determination of seat score in a system, and the combination would lead to the application and use of seating information as taught in [0211] of Cheung.

(C) As per claim 13, Linguanti teaches the step of determining the seat score for a seat as in claim 11. 
Linguanti does not explicitly teach cabin position for seating which are taught by Cheung.
Cheung teaches
The use of cabin position for seating (Cheung: [the use of cabin position and configuration for seating 0228])
The combination of references above teaches the step of determining the seat score for a seat as in Claim 11 above, and the use of cabin position for seating is taught in preceding limitation for the same reasons/rationale.

(D) As per claim 14, Linguanti teaches the step of determining the seat score for a seat as in claim 11. 

Cheung teaches
The congestion and accessibility of the aisle around the seat (Cheung: [The congestion and accessibility of the aisle around the seat 0076])
The combination of references above teaches the step of determining the seat score for a seat as in Claim 11 above, and the use of the congestion and accessibility of the aisle around the seat is taught in preceding limitation for the same reasons/rationale.

(E) As per claim 15, Linguanti teaches the step of determining the gate score for a passenger waiting to board the vehicle with specific quantities as in claim 11. 
Linguanti does not explicitly teach the size of luggage associated with the passenger which are taught by Cheung.
Cheung teaches
The size of luggage associated with the passenger (Cheung: [The size of 0115 luggage associated with the passenger 0192])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of gate score with vehicle entrances of Linguanti with luggage size of Cheung as they are analogous art along with the current invention which solve problems related to determination of gate score in a system, and the combination would lead to the application and use of luggage information as taught in [0192] of Cheung.

              (F) As per claim 16, Linguanti teaches the seat score for each seat is determined as in claim 11. 

Cheung teaches
The amount of overhead storage above the seat (Cheung: [the amount of storage in 0192 an overhead storage above the seat 0231])
The combination of references above teaches the step of determining the seat score for a seat as in Claim 11 above, and the amount of overhead storage above the seat is taught in preceding limitation for the same reasons/rationale.

(G) As per claim 17, Linguanti teaches the determining the gate score for a passenger waiting to board the vehicle with specific quantities as in claim 11. Linguanati teaches the vehicle entrance for the passenger (Linguanti: [the use of a vehicle entrance 0038 for passengers 0074])
Although Linguanti teaches the determination of gate score for passengers, Liguinati does not explicitly teach the use of distance to the entrance which is taught in combination with Cheung.
Cheung teaches
The use of distance (Cheung: [the use of distance 0087])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of gate score with vehicle entrances of Linguanti with distances of Cheung as they are analogous art along with the current invention which solve problems related to determination of gate score in a system, and the combination would lead to the application and use of distance information as taught in [0087] of Cheung.

(H) As per claim 18, Linguanti teaches the gate score for each passenger waiting to board the vehicle as in claim 11. Liguanati also teaches passengers in a group associated with each passenger (Linguanati: [0056 the passengers in a group associated with each of the passengers]).
Although Linguanti teaches the determination of gate score for passengers, Liguinati does not explicitly teach the use of a specific number of the passengers which is taught in combination by Cheung.
Cheung teaches
Using a specific number (Cheung: [0027 the use of a specific number])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of gate score with vehicle entrances of Linguanti with numbers of Cheung as they are analogous art along with the current invention which solve problems related to determination of gate score in a system, and the combination would lead to the application and use of numbering information as taught in [0121] of Cheung.

	(I) As per claim 19,  Linguanti teaches storing seat scores for each seat within a vehicle, also comprising information for each passenger waiting to board as in claim 11; 
	to determine the seat score for each seat within a vehicle with the determined seat score as in claim 11; 
	use the information to identify each passenger and determine a gate score for each passenger waiting to board the vehicle, wherein the gate score for each passenger related to the aspects of boarding the vehicle as in claim 11; 
	determine a boarding score for each passenger waiting to board the vehicle, wherein the boarding score for each passenger waiting to board the vehicle is based on the seat score of a seat 
	determine a next passenger to board the vehicle based on the boarding score for each passenger waiting to board the vehicle as in claim 11; 
	and to alert the next passenger that they should board the vehicle as in claim 11; 
	wherein the seat score for each seat is determined as in claim 11. 
	and wherein the seat score for the seat is determined as in claim 11. 
	Although Linguanti teaches the determination of scores for passengers for the vehicle Linguanti does not explicitly teach being outside a vehicle, updating the information, window seating, aisle seating and middle seating, cabin position for seating, and applying passenger attributes which are taught in combination with Cheung.
Cheung teaches
The application of passenger attributes (Cheung: [0198 the application of passenger attributes])
The use of an outside location (Cheung: [0236 an outside location])
The updating of information (Cheung: [0213 the updating of information])
The use of window seating, aisle seating and middle seating (Cheung: [the use of window seating and aisle seating 0110 and the use of middle seats 0177])
The use of cabin position for seating (Cheung: [the use of cabin position and configuration for seating 0228])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of scores for passengers for the vehicle of Linguanti with being outside, updating, window seating, aisle seating and middle seating, cabin position for seating and applying passenger attributes of Cheung as they are analogous art along with the current invention which solve 
	Although Linguanti in view of Cheung teaches the determination of scores for passengers for the vehicle with information Linguanti in view of Cheung does not explicitly teach use of biometrics information of passengers and video analytics of the vehicle which are taught in combination with Ferren.
Ferren teaches
The use of biometrics (Ferren: [0027 the use of biometrics])
The application of video analytics (Ferren: [0059 the application of video analytics])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of scores for passengers for the vehicle with information of Linguanti in view of Cheung with biometrics and video analytics of Ferren as they are analogous art along with the current invention which solve problems related to determination of scores in a system for passengers, and the combination would lead to the application and use of information for users as taught in [0029] of Ferren.

Allowable Subject Matter
11. Claim 20 would be allowable if the independent claim were amended in such a way as to overcome the 35 USC 101 rejection and any other rejection. 

35 U.S.C. §103
The closest prior art of record includes Linguanti et al. (US Publication Number 2019/0347911) describing seating guidance for an attraction ride vehicle of an amusement park attraction with seating input data in combination with the information about the attraction ride vehicle based on seating logic 

Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160005094 A1
Goel; Sachin
SYSTEM FOR CONCURRENT OPTIMIZATION OF BUSINESS ECONOMICS AND CUSTOMER VALUE
US 20130268303 A1
Messier; Rene Lawrence
METHOD AND SYSTEM TO HOST ELECTRONIC INTERACTIVE PASSENGER BOARDINGS
US 20120022901 A1
Nasr; Mark Youssef et al.
Preference Seating System
US 20120010913 A1
Lele; Avinash S. et al.
SYSTEMS AND METHODS FOR MANAGING EMPTY SEAT INVENTORY ON AN AIRPLANE
US 20090271227 A1
Hayat; Michael
METHODS AND SYSTEMS FOR MONETIZING EMPTY SPACE INVENTORY AS EMPTY ADJACENT SPACE

Johnson; Glenn A. et al.
Amenity Monument for Aircraft Cabins
US 20170259921 A1
Valdes De La Garza; Javier et al.
FORWARD-FACING AIRCRAFT PASSENGER SUITE WITH ALL AISLE ACCESS
US 20110022425 A1
Block; David et al.
Automated Internet Based Interactive Travel Planning and Management System
US 20030210139 A1
Brooks, Stephen et al.
Method and system for improved security
US 20030055689 A1
Block, David et al.
Automated internet based interactive travel planning and management system


13. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	11/17/2021

/JOSEPH M WAESCO/               Primary Examiner, Art Unit 3683